 Case 3:18-cv-01171-M-BK Document 13 Filed 07/20/20                   Page 1 of 1 PageID 137



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

AUDIE VITTORIO STEELE, #54869-177                §
          Movant,                                §
                                                 §
v.                                               §           CIVIL NO. 3:18-CV-1171-M-BK
                                                 §           (Criminal No. 3:16-CR-446-M-4)
UNITED STATES OF AMERICA,                        §
          Respondent.                            §


               ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. Objections were filed, and the Court has made a de novo review of those portions of

the proposed Findings and Recommendation to which objection was made. The objections are

overruled, and the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.

       IT IS THEREFORE ORDERED that the motion to vacate sentence under 28 U.S.C. §

2255 is GRANTED IN PART, Movant’s sentence is VACATED, and he will be

RESENTENCED in accordance with the Findings, Conclusions and Recommendation of the

Magistrate Judge.

       A separate order will issue directing that Movant be returned to this District for further

proceedings.

       SO ORDERED this 20th day of July, 2020.
